Exhibit 10.35

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”) is made as of
August 13, 2004 by and between DAOU Systems, Inc., a Delaware corporation
(“Employer”), and Vincent Roach, an individual resident of Florida (“Employee”).

 

WHEREAS, Employee and Employer are parties to an Employment Agreement dated June
1, 2001 (the “Prior Agreement”), pursuant to which Employer has employed
Employee;

 

WHEREAS, the Prior Agreement is scheduled to expire on December 31, 2004; and

 

WHEREAS, Employer and Employee wish to amend the Employment Agreement to create
rights in Employee in connection with his promotion to the position of President
and Chief Executive Officer (“CEO”);

 

NOW THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:

 

1. Employment Terms and Duties.

 

1.1. Employment. Employer employs Employee, and Employee accepts employment by
Employer, upon the terms and conditions set forth in this Agreement.

 

1.2. Employment Period. Employer hereby employs Employee and Employee hereby
accepts employment with the Company, until termination of this Agreement in
accordance with the provisions of Section 5 hereof (the “Term”), to hold the
office of President and Chief Executive Officer of Employer during the Term
(such office, referred to herein as the “Position”).

 

1.3. Duties. During the Term, Employee shall serve Employer faithfully and to
the best of his ability and shall devote his entire business time, attention,
skill and efforts to the performance of the duties required by or appropriate
for the Position. Employee shall use his best efforts to promote the success of
Employer’s business, and will cooperate fully with the Board of Directors in the
advancement of the best interests of Employer. Subject to the oversight of the
Board of Directors, Employee shall have (i) responsibility for the exercise of
the executive authority of Employer, being the general and active management of
the business of Employer and the carrying into effect of all orders and
resolutions of the Board of Directors, which executive authority may be
delegated by Employee to other officers and/or employees of Employer, and (ii)
such duties and responsibilities as may be assigned to him from time to time by
the Board of Directors. Employee shall report to the Board of Directors and
shall perform his duties and responsibilities hereunder at such location or
locations as may be set reasonably from time to time by the Board of Directors.



--------------------------------------------------------------------------------

1.4. Compliance with Employer’s Policies. Employee acknowledges and agrees to
comply with Employer’s Confidentiality, Inventions and Non-Compete Agreement
(“Confidentiality Agreement”). The Confidentiality Agreement is attached to this
Agreement as Exhibit A and is incorporated by reference.

 

2. Compensation. Employer shall pay Employee, and Employee hereby agrees to
accept, as compensation for all services to be rendered to Employer and for
Employee’s covenants, assignments and covenants not to compete, the compensation
set forth in this Section 2.

 

2.1. Base Salary Through December 31, 2004. From the effective date of this
Agreement through December 31, 2004, Employer shall pay Employee a base salary
at the annualized rate of Seven Hundred Fifty Thousand Dollars and Zero Cents
($750,000.00), less all gross compensation previously paid to Employee by
Employer with respect to the calendar year 2004, with the remainder to be paid
in equal semi-monthly installments in accordance with Employer’s normal payroll
schedule. The salary amounts shall be subject to all applicable income, social
security, and other taxes required to be withheld by Employer.

 

2.2. Additional Compensation Through December 31, 2004. Subject to Section
2.4(e), from the effective date of this Agreement through December 31, 2004,
Employer shall pay additional compensation to Employee in the gross amount of
Four Hundred Forty Four Thousand Dollars and Zero Cents ($444,000.00) in
consideration for his execution of the Confidentiality Agreement. This
additional compensation shall be paid in equal semi-monthly installments in
accordance with Employer’s normal payroll schedule and shall be subject to all
applicable income, social security, and other taxes required to be withheld by
Employer.

 

2.3. Base Salary Commencing January 1, 2005. Commencing January 1, 2005,
Employee shall be paid an annualized base salary (“Base Salary”) of Three
Hundred Thousand Dollars and Zero Cents ($300,000.00), in equal semi-monthly
installments in accordance with Employer’s normal payroll schedule and shall be
subject to all applicable income, social security, and other taxes required to
be withheld by Employer.

 

2.4. Retention Bonus.

 

(a) Subject to Section 2.4(d), Employee shall be eligible to receive a Retention
Bonus if (i) a Transaction occurs, and (ii) Employee is the President and CEO as
of the closing of the applicable Transaction.

 

-2-



--------------------------------------------------------------------------------

(b) Determination of the Retention Bonus. Subject to the terms of this
Agreement, Employee’s Retention Bonus shall be based upon one of the following
alternative transaction models consistent with the form of a Transaction:

 

Transaction

--------------------------------------------------------------------------------

 

Selling Price (Including

cash equivalents of any

non-cash consideration

provided by the Buyer)

--------------------------------------------------------------------------------

  

Retention Bonus

Increment

--------------------------------------------------------------------------------

 

Sale of ASD independently
(retention bonus for such a sale to
be paid in addition to any
retention bonus amounts paid in
conjunction with sale of other
business units independently or as
a group)

 

Up to $5 Million

 

Between $5 Million and $10 Million

 

Between $10 Million and $15 Million

 

  

0

 

10% of the Selling Price

 

$500,000 plus 12.5% of the Selling Price in excess of $10 Million

 

 

Over $15 Million

  

 

$1,125,000 plus 15% of the excess of the Selling Price over $15 Million, up to a
maximum of $2,000,000

Sale of any one business unit in a
single transaction other than ASD
independently (retention bonus for
such a sale to be paid in addition to
any retention bonus amounts paid
on conjunction with a sale of other
business units independently or as
a group)  

Up to $2.5 Million

 

Between $2.5 Million and $5 Million

  

5% of the Selling Price

 

$125,000 plus 7.5% of the Selling Price in excess of $2.5 Million

  Over $5 Million    $312,500 plus 10% of the Selling Price in excess of $5
Million, up to a maximum of $1,000,000 (for all such transactions).

 

-3-



--------------------------------------------------------------------------------

Transaction

--------------------------------------------------------------------------------

 

Selling Price (Including

cash equivalents of any

non-cash consideration

provided by the Buyer)

--------------------------------------------------------------------------------

  

Retention Bonus

Increment            

--------------------------------------------------------------------------------

Sale of the entire business, as it
existed at the time of execution of
this Agreement

 

Note: This bonus shall not be


combined with any other bonus
under this Section 2.4(b).

 

Up to $10 Million

 

Between $10 Million and $20 Million

 

 

 

Over $20 Million

  

6% of the Selling Price

 

$600,000 plus 7% of the Selling Price in excess of $10 Million

 

$1,300,000 plus 8% of the Selling Price in excess of $20 Million, up to a
maximum of $2,500,000

           Merger of the entire business as it existed at the time of execution
of this Agreement, with or into another business with no additional material
payment of cash or other consideration (i.e., essentially an all stock or mostly
stock transaction)   Not Applicable    $1,000,000 Note: This bonus shall not be
combined with any other bonus under this Section 2.4(b).                    

 

 

(c) Payment of Retention Bonus. The Retention Bonus shall be paid in a lump sum
payment, without interest or earnings, within five (5) business days following
the closing of the Transaction.

 

(d) Limitation on Retention Bonus. If one or more Transactions are closed prior
to December 31, 2004, Employee shall receive a Retention Bonus with respect to
such Transactions only if the aggregate Retention Bonus amount is greater than
the aggregate compensation set forth in Sections 2.1 and 2.2 and, in such case,
Employee’s Retention Bonus for such Transactions shall be equal to such excess.

 

(e) Termination of Employment. If Employee’s employment is terminated for any
reason (or no reason) by Employer or Employee, Employee shall be eligible to
receive a Retention Bonus for Transactions that have closed prior to Employee’s
effective date of termination.

 

-4-



--------------------------------------------------------------------------------

(f) Possible Discretionary Bonus. If Employee’s employment terminates without
Cause or for Good Reason, or if a calendar year ends prior to the closing of a
Transaction, the Board of Directors, in their sole discretion, may pay Employee
a discretionary bonus in an amount to be determined by the Board of Directors.

 

(g) Allocation of Retention Bonus. The parties agree that all amounts to be paid
as Retention Bonuses have been determined by mutual agreement of the parties for
the purpose of compensating Employee, and shall be deemed to have been paid, 50%
in consideration of Employee’s efforts on behalf of the Company and 50% in
consideration for the extension of the post-employment period of non-competition
and related covenants contemplated by the Confidentiality Agreement.

 

(h) Definitions. For purposes of this Agreement, the following terms shall have
the meaning specified:

 

(i) “ASD” means the component of Daou Systems, Inc. known as the Application
Services Division, of which Employee, per the Prior Agreement, was President.

 

(ii) “Control” means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a person, whether
through the ownership of voting securities, by contract, or otherwise.

 

(iii) “Transaction” means any transaction or a series of transactions whereby,
directly or indirectly, Control of (except in the ordinary course of business or
routine securities trading activity) Employer, ASD or other business units is
transferred for consideration to an unaffiliated third party, including, without
limitation, a sale or exchange of capital stock or assets, a merger or
consolidation, a tender or exchange offer, or any similar transaction; and

 

(iv) “Retention Bonus” means the monetary award set forth in Section 2.4(b) for
the applicable Transaction.

 

2.5. Possible Reduction in Payments. Payments under Section 2.4 shall be made
without regard to whether the deductibility of such payments (or any other
payments) would be limited or precluded by Section 280G of the Internal Revenue
Code of 1986 (the “Code”) and without regard to whether such payments would
subject Employee to the federal excise tax levied on certain “excess parachute
payments” under Section 4999 of the Code; provided, however, that if the Total
After-Tax Payments (as defined below) would be increased by the limitation or
elimination of any amount payable under Section 2.4, then the amount payable
under Section 2.4 will be reduced to the extent necessary to maximize the Total
After-Tax Payments. The determination of whether and to what extent payments
under Section 2.4 are required to be reduced in accordance with the preceding
sentence will be made at the Company’s expense by the Company’s independent
auditor or, upon the mutual consent of the parties, another independent
certified public accountant, which determination will be final and binding
absent manifest error. In the event of any underpayment or overpayment (as
determined after the application of this Section 2.5), the amount of such
underpayment or overpayment will be immediately paid by the Company to Employee
or refunded by Employee to the Company, as the case may be, with interest at the
applicable federal rate provided for in Section 7872(f)(2) of

 

-5-



--------------------------------------------------------------------------------

the Code. For the purposes of this Agreement, “Total After-Tax Payments” means
the total of all “parachute payments” (as that term is defined in Section
280G(b)(2) of the Code) made to or for the benefit of Employee (whether made
under this Agreement or otherwise), after reduction for all applicable federal
taxes (including, without limitation, the excise tax described in Section 4999
of the Code).

 

2.6. Interest Amounts. Employer will pay Employee an amount equal to Employee’s
interest obligations less applicable taxes (“Interest Amounts”) pursuant to the
Promissory Note executed by Employee in favor of Employer pursuant to the Prior
Agreement and its related documents.

 

2.7. Discretionary Bonuses. Employer may, but is not required to, grant Employee
future cash bonus awards at such times and in such amounts as Employer’s Board
of Directors may determine.

 

3. Benefits. Employee will, during the Employment Period, be permitted to
participate in such pension, profit sharing, bonus, life insurance,
hospitalization, major medical and other employee benefit plans of Employer that
may be in effect from time to time, to the extent Employee is eligible under the
terms of those plans (collectively, the “Benefits”).

 

4. Vacations and Holidays. Employee will be entitled to paid vacation in an
amount of four weeks per year. Employee may carry-over from one year to the next
any accrued but unused vacation up to a maximum of six weeks of vacation. Once
Employee accrues the maximum vacation, he will not accrue additional vacation
until he takes enough vacation to bring his accrual below the maximum. Employee
may take vacation at such time or times as approved by the Board of Directors,
such approval not to be unreasonably withheld. Employee is entitled to holidays
in accordance with the holiday policies of the Company in effect for its
employees from time to time.

 

5. Termination.

 

5.1. Termination by Employer for Cause or because of Employee’s Death or
Disability; Termination by Employee without Good Reason.

 

(a) Termination by Employer for Cause or because of Employee’s Death or
Disability. Employer may terminate Employee’s employment at any time for Cause
or because of Employee’s death or Disability. In the event that Employee’s
employment terminates for one of the reasons set forth in this Section 5.1(a),
Employer will pay Employee or his estate within thirty days after the effective
date of termination his Base Salary and any Retention Bonus earned through the
date of termination; and any vacation accrued and owing through the termination
date. Employee will not be entitled to any other compensation.

 

(b) Definition of Cause. For purposes of this Agreement, “Cause” is defined as
(i) Employee’s knowing and willful misconduct in the performance of his duties;
(ii) Employee’s failure to reasonably and in good faith perform the duties of
his position; (iii) Employee’s material breach of the Confidentiality Agreement;
(iv) Employee’s material failure to adhere to any written policy of Employer
that is legal and generally applicable to officers of Employer; or (v) the
conviction of, or the entering of a guilty plea or plea of no

 

-6-



--------------------------------------------------------------------------------

contest with respect to a felony, the equivalent thereof, or any other crime
which involves dishonesty, fraud (financial or other) or other moral turpitude.
Employee shall be provided a period of fifteen days from Employee’s receipt of
the written notice of the existence of Cause to cure the harm or breach that
gives rise to the determination that Cause exists for termination.

 

(c) Definition of Disability. For purposes of this Agreement, “Disability” shall
be defined as a mental or physical impairment of Employee that renders him
unable to perform the essential functions of his position, with or without a
reasonable accommodation, for a period of ninety (90) days. In the event of a
dispute as to whether Employee has a Disability as defined in this Agreement,
Employer and Employee shall have equal rights in securing a confirming or
countervailing professional opinion.

 

(d) Termination by Employee without Good Reason. In the event Employee
terminates his employment for any reason other than Good Reason as defined in
this Agreement, Employer will pay Employee within thirty days after the
effective date of termination his Base Salary earned through the date of
termination and any vacation accrued and owing through the termination date.
Employee will not be entitled to any other compensation.

 

(e) Definition of Good Reason. For purposes of this Agreement, termination for
“Good Reason” is defined as the termination by Employee of his employment with
Employer within three (3) months after the first occurrence of any of the
following events:

 

(i) other than as set forth in this Agreement, any reduction in Employee’s base
salary or material detrimental change to the terms under which Employee is
eligible for bonus compensation under this Agreement;

 

(ii) any significant reduction in Employee’s responsibilities and authority or a
material change in Employee’s responsibility or authority that would be
inconsistent or interfere with the duties of the President, CEO and/or an
officer of Employer;

 

(iii) any failure by Employer to pay Employee’s compensation in a timely manner;

 

An event described in Section 5.1(e)(i) through (iii) will not constitute Good
Reason unless Employee provides written notice to Employer of his intention to
terminate his employment for Good Reason and unless Employer does not cure the
Good Reason within fifteen (15) days of Employer’s receipt of the written
notice, except that Employer shall have only seven (7) days from Employee’s
written notice to cure a failure to timely pay Employee’s compensation.

 

5.2. Termination by Employer for Reason Other Than Cause, Death or Disability;
Termination by Employee for Good Reason.

 

(a) Termination by Employer for Reason Other Than Cause, Death or Disability or
Termination by Employee for Good Reason Prior to December 31, 2004. If Employer
terminates Employee’s employment for a reason other than Cause, death or
Disability or Employee terminates his employment for Good Reason prior to
December 31, 2004, Employee shall receive his base salary and additional
compensation payments set forth in

 

-7-



--------------------------------------------------------------------------------

Sections 2.1 and 2.2 herein through December 31, 2004, and any earned Retention
Bonus. The payments provided for in this Section 5.2(a) shall be paid in equal
semi-monthly installments, or according to Employer’s regular payroll practices.
Employee’s receipt of the payments described in this Section 5.2(a) is
conditioned upon his execution of a release of all claims in favor of Employer
in substantially the form attached to this Agreement as Exhibit B. Employee will
not be entitled to any other compensation.

 

(b) Termination by Employer for Reason Other Than Cause, Death or Disability or
Termination by Employee for Good Reason On or After January 1, 2005. If Employer
terminates Employee’s employment for a reason other than Cause, death or
Disability or Employee terminates his employment for Good Reason on or after
January 1, 2005, Employee shall receive (i) any Retention Bonus earned through
the date of termination; and (ii) a severance payment of Three Hundred Thousand
Dollars and Zero Cents ($300,000.00); provided, however, Employee shall be
eligible to receive, and Employer shall have no obligation to pay, such
severance payment if Employer had previously paid Employee one or more Retention
Bonuses in the aggregate of at least Three Hundred Thousand Dollars ($300,000)
under this Agreement. The payment provided for in this Section 5.2(b) shall be
paid in equal semi-monthly installments, or according to Employer’s regular
payroll practices. Employee’s receipt of the payments described in this Section
5.2(b) is conditioned upon his execution of a release of all claims in favor of
Employer in substantially the form attached to this Agreement as Exhibit B.
Employee will not be entitled to any other compensation.

 

5.3. Benefits. Employee’s accrual of, and participation in plans providing for,
Benefits will cease at the effective date of Employee’s termination for any
reason, and Employee will be entitled to accrued Benefits pursuant to such plans
only as provided in such plans.

 

5.4. Subsequent Employment by Affiliate or Assignee. Employment shall not be
deemed to have been terminated under this Agreement if Employee is offered
employment under substantially the same or better terms by an affiliate of
Employer, or by any successor in interest, assignee or purchaser of
substantially all of Employer’s assets.

 

6. General Provisions.

 

6.1. Representations and Warranties by Employee. Employee represents and
warrants to Employer that the execution and delivery of this Agreement do not,
and the performance by the parties of their obligations hereunder will not, with
or without the giving of notice or the passage of time, or both: (a) violate any
judgment, writ, injunction, or order of any court, arbitrator, or governmental
agency applicable to Employee; or (b) conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement to which Employee is a party or by which Employee is or may be bound.

 

6.2. Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right

 

-8-



--------------------------------------------------------------------------------

arising out of this Agreement can be discharged by one party, in whole or in
part, by a waiver or renunciation of the claim or right unless in writing signed
by the other party; (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of such party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement.

 

6.3. Binding Effect; Delegation of Duties Prohibited. This Agreement shall inure
to the benefit of, and shall be binding upon, the parties hereto and their
respective successors, assigns, heirs, and legal representatives, including any
entity with which Employer may merge or consolidate or (at Employer’s election)
any entity to which all or substantially all of its assets may be transferred.
The duties and covenants of Employee under this Agreement, being personal, may
not be delegated.

 

6.4. Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):

 

If to Employer:   DAOU Systems, Inc.     Suite 300     412 Creamery Way    
Exton, PA 19341     Attention: John A. Roberts     Facsimile No.: 610.524.3182
With a copy to:                   Pepper Hamilton LLP     400 Berwyn Park    
899 Cassatt Road     Berwyn, PA 19312-1183     Attention: Steven J. Feder    
Facsimile: 610.640.7835 If to Employee:   Vincent Roach     101 West Washington
Street     Suite 1110-E     Indianapolis, IN 46240     Facsimile No.:
610.524.3182 With a copy to:   Gibson, Dunn & Crutcher, LLP     1050 Connecticut
Avenue, N.W.     Washington, DC 20036     Attention: Brian Lane     Facsimile:
202.530.9589

 

-9-



--------------------------------------------------------------------------------

6.5. Entire Agreement; Amendments. This Agreement and its Exhibits, by and
between Employer and Employee, contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, between the parties to this Agreement with
respect to the subject matter of this Agreement, including, without limitation,
the Prior Agreement. This Agreement may not be amended orally, but only by an
agreement in writing signed by the parties.

 

6.6. Governing Law. This Agreement will be governed by the laws of Indiana
without regard to conflicts of laws principles.

 

6.7. Drafting Ambiguities. Each party to this Agreement has had an opportunity
to consult with counsel regarding this Agreement and its covenants. The rule of
construction that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any of the
amendments to this Agreement.

 

6.8. Binding Arbitration. Any dispute or claim arising out of this Agreement
shall be subject to final and binding arbitration. The arbitration will be
conducted by one arbitrator who is a member of the American Arbitration
Association (AAA) or of the Judicial Arbitration and Mediation Services (JAMS)
and will be governed by the Model Employment Arbitration rules of AAA. The
arbitration shall be held in Indianapolis, Indiana. The arbitrator shall have
all authority to determine the arbitrability of any claim and enter a final and
binding judgment at the conclusion of any proceedings in respect of the
arbitration. Any final judgment only may be appealed on the grounds of improper
bias or improper conduct of the arbitrator. Any arbitration award will be
enforceable in any court of competent jurisdiction. The arbitrator will apply
Indiana substantive law in all respects. The arbitrator shall have the power to
award the party prevailing in the resolution of any such claim, in addition to
such other relief as may be granted, an award of all reasonable attorneys fees,
expenses and costs incurred in pursuit of the claim, without regard to any
statute, schedule, or rule purported to restrict such award.

 

6.9. Injunctive Relief. Notwithstanding the provisions of Section 6.9, Employee
acknowledges that any breach of Exhibit A to this Agreement may result in
irreparable and continuing damage to Employer for which there can be no adequate
remedy at law, and in the event of any such breach, Employer shall be entitled
to seek immediate injunctive relief, and that Employer may seek this injunctive
relief from the appropriate court of law and to this limited extent is not bound
by Section 6.8. Employer’s obligation to post an undertaking in support of a
petition for injunction under this Section 6.9 will be determined under the
applicable law and in an amount to be determined by the court.

 

6.10. Section Headings, Construction. The Section headings in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to “section” or “sections” refer to the
corresponding Section or sections of this

 

-10-



--------------------------------------------------------------------------------

Agreement unless otherwise specified. All words used in this Agreement will be
construed to be of such gender or number as the circumstances require. Unless
otherwise expressly provided, the word “including” does not limit the preceding
words or terms.

 

6.11. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

6.12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

 

EMPLOYER:   EMPLOYEE: DAOU Systems, Inc.     By:  

/s/    John A. Roberts

--------------------------------------------------------------------------------

 

/s/    Vincent K. Roach

--------------------------------------------------------------------------------

    John A. Roberts   Vincent K. Roach Its:   Chief Financial Officer    

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

 

CONFIDENTIALITY, INVENTIONS AND NON-COMPETE AGREEMENT

 

This Confidentiality, Inventions and Non-Compete Agreement (this
“Confidentiality Agreement”), confirms the agreement between Vincent Roach
(“Employee”) and DAOU Systems, Inc., a Delaware corporation (the “Employer”),
which is a material part of the consideration for the August 13, 2004 Amended
and Restated Employment Agreement between Employee and Employer (the
“Agreement”).

 

1. Acknowledgments by Employee. Employee acknowledges that (a) during the Term,
as that term is defined in the Agreement, and as a part of the Employment,
Employee will be afforded access to Employer’s Confidential Information; (b)
public disclosure of such Confidential Information could have an adverse effect
on Employer and its business; (c) because Employee possesses substantial
technical expertise and skill with respect to Employer’s business, Employer
desires to obtain exclusive ownership of each Employee Invention, and Employer
will be at a substantial competitive disadvantage if it fails to acquire
exclusive ownership of each Employee Invention; and (d) the provisions of this
Confidentiality Agreement are reasonable and necessary to prevent the improper
use or disclosure of Confidential Information and to provide Employer with
exclusive ownership of all Employee Inventions. For purposes of this Agreement,
“Confidential Information” is defined as information which Employer reasonably
considers to be confidential and proprietary to Employer.

 

2. Confidential and Trade Secret Information.

 

2.1. Employee acknowledges and agrees that all Confidential Information known or
obtained by Employee, whether before or after the date of this Confidentiality
Agreement, is the property of Employer. Therefore, Employee agrees that Employee
shall hold in confidence the Confidential Information and shall not disclose it
to any Person, including disclosures for the benefit of competitors of Employer,
or use for personal gain any Confidential Information, whether Employee has such
information in Employee’s memory or embodied in writing or other physical form,
except with the specific prior written consent of Employer or except as
otherwise expressly permitted by the terms of this Confidentiality Agreement or
unless and to the extent that the Confidential Information is or becomes
generally known to and available for use by the public other than as a result of
Employee’s fault or the fault of any other person bound by a duty of
confidentiality to Employer. Employee agrees to deliver or make available to
Employer at any reasonable time Employer may request, all documents, memoranda,
notes, plans, records, reports, and other documentation, models, components,
devices, or computer software, whether embodied in a disk or in other form (and
all copies of all of the foregoing), relating to the businesses, operations or
affairs of Employer and any other Confidential Information that Employee may
then possess or have under his control. Employee’s obligations under this
Confidentiality Agreement are in addition to and cumulative with those he owes
Employer under the Indiana Uniform Trade Secrets Act and any other applicable
law.



--------------------------------------------------------------------------------

2.2. Any trade secrets of Employer will be entitled to all of the protections
and benefits under the Indiana Uniform Trade Secrets Act and any other
applicable law.

 

2.3. None of the foregoing obligations and restrictions applies to any part of
the Confidential Information that: (a) that Employee demonstrates was or became
generally available to the public other than as a result of an improper
disclosure by Employee; (b) Employee demonstrates was independently developed by
Employee prior to receipt of the Confidential Information from Employer; (c) was
approved for release by written authorization from Employer or (d) where
disclosure was ordered by a court of competent jurisdiction.

 

2.4. Employee will not remove from Employer’s premises (except to the extent
such removal is for purposes of the performance of Employee’s duties at home or
while traveling, or except as otherwise specifically authorized by Employer) any
document, record, notebook, plan, model, component, device or computer software
or code, whether embodied in a disk or in any other form, (but not including
devices, software or code owned by Employee and used by Employee in personal
applications not involving Employer’s business), that relates in any way to, or
is useful in any manner in, the business then being conducted or proposed to be
conducted by Employer (collectively, the “Proprietary Items”). Employee
recognizes that, as between Employer and Employee, all of the Proprietary Items,
whether or not developed by Employee, are the exclusive property of Employer.
Upon termination of the Agreement by either party, or upon the request of
Employer during the Term, Employee will return to Employer all of the
Proprietary Items in Employee’s possession or subject to Employee’s control, and
Employee shall not retain any copies, abstracts, sketches or other physical
embodiment of any of the Proprietary Items. Notwithstanding the foregoing, upon
the reasonable request of Employee, Employer will permit Employee to obtain
copies of specifically identified Proprietary Items that are necessary for
Employee to respond to legal, tax or other regulatory proceedings.

 

3. Employee Inventions. For purposes of this Confidentiality Agreement,
“Employee Inventions” shall be defined to include any discoveries, improvements,
developments, tools, machines, apparatus, appliances, concepts, designs,
computer software programs, promotional ideas, production processes or
techniques, practices, formula methods and new products, useful in or related to
the business in which Employer is engaged, whether patentable, copyrightable or
otherwise, that are made, discovered, developed or secured by the Employee while
employed by Employer and that pertain to the subject matter of Employee’s
employment with Employer. Each such Employee Invention shall belong exclusively
to Employer. Employee acknowledges that all of Employee’s Employee Inventions
are works made for hire and the property of Employer including any copyrights,
patents or other intellectual property rights pertaining thereto. Unless it is
determined by a court of competent jurisdiction that any Employee Inventions
were not made within the scope of the Employment, Employee hereby assigns to
Employer all of Employee’s right, title, and interest, including all rights of
copyright, patent, trademark and other intellectual property rights, to or in
such Employee Inventions. Employee covenants that he will promptly:

 

3.1. disclose to Employer in writing any Employee Invention;

 

3.2. assign to Employer or to a party designated by Employer, at Employer’s
request and without additional compensation, all of Employee’s right to the
Employee Invention for the United States and all foreign jurisdictions;

 

-2-



--------------------------------------------------------------------------------

3.3. execute and deliver to Employer such applications, assignments, and other
documents as Employer may request in order to apply for and obtain patents or
other registrations with respect to any Employee Invention in the United States
and any foreign jurisdictions;

 

3.4. sign all other papers necessary to carry out the above obligations; and

 

3.5. give testimony and render any other assistance in support of Employer’s
rights to any Employee Invention.

 

4. Client Confidential Information. “Client Confidential Information” is
information disclosed to Employee by a client or customer (“Client”) of Employer
or other parties involved in a business arrangement between Employer and a
Client, which at the time of disclosure is (a) designated by the Client as
confidential; or (b) which by its nature or by the circumstances of its
disclosure reasonably should be confidential; or (c) which is subject to a
confidentiality agreement between Employer and the Client; or (d) because the
information disclosed is not generally known by persons other than employees or
representatives of Employer and the Client. Employee acknowledges and agrees
that all Client Confidential Information known or obtained by Employee, whether
before or after the date of this Agreement, is the property of the Client.
Therefore, Employee agrees that, at any time during or after the Term, Employee
shall hold in confidence the Client Confidential Information and shall not
disclose it to any Person or use for his personal gain or for the benefit of any
third party competitor of said Client any Client Confidential Information,
whether Employee has such information in Employee’s memory or embodied in
writing or other physical form, except (a) to the extent that the Client
Confidential Information is or becomes generally known to and available for use
by the public other than as a result of Employee’s fault or the fault of any
other Person bound by a duty of confidentiality to the Client; (b) that the
Client Confidential Information was independently developed by Employee prior to
receipt of it from the Client; (c) with the specific prior written consent of an
authorized representative of the Client or; (d) if the disclosure thereof was
ordered by a court of competent jurisdiction. Employee agrees to deliver to
Employer at any reasonable time Employer or the Client may request, all
documents, memoranda, notes, plans, records, reports, and other documentation,
models, components, devices, or computer software, whether embodied in a disk or
in other form (and all copies of all of the foregoing), relating to the Client
Confidential Information that Employee may then possess or have under his
control.

 

5. Non-competition and Non-interference.

 

5.1. Acknowledgments by Employee. Employee acknowledges that: (a) the services
to be performed by him under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character; (b) Employer’s business is national in
scope and its products and services are marketed throughout the United States;
(c) Employer competes with other businesses that are or could be located in any
part of the United States; and (d) the provisions of this Section 5 are
reasonable and necessary to protect Employer’s business.

 

-3-



--------------------------------------------------------------------------------

5.2. Covenants of Employee. In consideration of the acknowledgments by Employee,
and in consideration of the compensation and benefits to be paid or provided to
Employee by Employer, the receipt and sufficiency of which are hereby
acknowledged, Employee covenants that he will not, directly or indirectly:

 

(a) during the Term, except in the course of his employment, and during the
Post-Employment Period, engage or invest in, own, manage, operate, finance,
control, or participate in the ownership, management, operation, financing, or
control of, be employed by, associated with, or in any manner connected with,
lend Employee’s name or any similar name to, lend Employee’s credit to or render
services or advice to, any business that has products or activities which
compete in whole or in part with any of Employer’s products or activities which
existed during his employment, anywhere within the United States where Employer,
has or is doing business or marketing the services of Employer in the areas of
healthcare information technology services that are related to planning,
selecting, implementing or manufacturing general purpose computer networks and
associated software for healthcare providers and consulting on or about
healthcare information processing systems in the healthcare and healthcare
finance industries; provided, however, that Employee may purchase or otherwise
acquire up to (but not more than) five percent (5%) of any class of securities
of any enterprise (but without otherwise participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934, as amended. For any other exceptions to this non-compete Employee
must seek and obtain express permission from Employer’s Board of Directors,
which permission will not be unreasonably refused.

 

(b) Employee acknowledges and agrees that Employer is currently performing and
marketing the above described services in a majority of states throughout the
United States, but particularly in the states of California, Connecticut,
Florida, Illinois, Indiana, Maryland, Massachusetts, Michigan, New York,
Pennsylvania, and Wisconsin. Employee acknowledges and agrees that this list of
states may expand during his employment such that this Section may, at the time
his employment is terminated, apply to states not listed at the time this
Confidentiality Agreement is executed. Employee agrees that this covenant is
reasonable with respect to its duration, geographical area and scope.
Notwithstanding the foregoing, following the Term, Employee shall not be
prohibited from engaging or investing in, owning, managing, operating,
financing, controlling, or participating in the ownership, management,
operation, financing, or control of, being employed by, associated with, or in
any manner connected with, lending Employee’s name or any similar name to,
lending Employee’s credit to or rendering services or advice to, any business
whose products or activities do not compete with the above described services of
Employer; nor shall Section 5.2(a) of this Confidentiality Agreement prevent
Employee, following the Term, from acting in his individual capacity as a direct
consultant (without employees or other professional assistance) for up to
$500,000 per year of income, fees or other benefits to Employee, provided,
however, that Employee must continue to comply with the remaining terms and
conditions of this Confidentiality Agreement and Employee shall use his best
efforts to recommend Employer for any work the Employee is not able to handle on
his own;

 

(c) whether for Employee’s own account or for the account of any other person,
at any time during the Term and the Post-Employment Period, accept, divert or
solicit business of the same or similar type being carried on by Employer, from
any individual or entity that is or was a customer of Employer during Employee’s
employment with Employer;

 

-4-



--------------------------------------------------------------------------------

(d) whether for Employee’s own account or the account of any other Person (i) at
any time during the Term and the Post-Employment Period, solicit, employ, or
otherwise engage as an employee, independent contractor, or otherwise, any
Person who is or was an employee of Employer at any time during the Employee’s
employment with the Employer or in any manner induce or attempt to induce any
employee of Employer to terminate his employment with Employer; or (ii) at any
time during the Term or the Post-Employment Period, interfere with Employer’s
relationship with any Person, including any Person who at any time during the
Term was an employee, contractor, supplier, or customer of Employer; or

 

(e) at any time during or after the Term, disparage Employer or any of its
shareholders, directors, officers, employees or agents.

 

5.3. For purposes of Section 5.2, the term “Post-Employment Period” means the
longer of (i) one (1) year after the date Employee’s employment is terminated
for any reason or (ii) up to three (3) years after the date Employee’s
employment is terminated for any reason, as requested by any acquirer in a
Transaction (as defined in the Agreement).

 

5.4. If any covenant in this Section 5 is held to be unreasonable, arbitrary or
against public policy, such covenant will be considered to be divisible with
respect to scope, time and geographic area, and such lesser scope, time or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary and not against public policy, will be
effective, binding and enforceable against Employee.

 

5.5. The period of time applicable to any covenant in this Section 5 will be
extended by the duration of any violation by Employee of such covenant.

 

5.6. Employee will, while the covenant under this Section 5.2 is in effect, give
notice to Employer, within ten (10) days after accepting any other employment,
of the identity of Employee’s employer. Employer may notify such employer that
Employee is bound by this Confidentiality Agreement and, at Employer’s election,
furnish such employer with a copy of this Confidentiality Agreement or relevant
portions thereof.

 

6. Disputes or Controversies. Employee recognizes that should a dispute or
controversy arising from or relating to this Confidentiality Agreement be
submitted for adjudication to any court, arbitration panel or other third party,
the preservation of the secrecy of Confidential Information may be jeopardized.
All pleadings, documents, testimony, and records relating to any such
adjudication will be maintained in secrecy and, subject to the order of such
court, arbitration panel or other third party, will be available for inspection
by Employer, Employee, and their respective attorneys and experts, who will
agree, in advance and in writing, to receive and maintain all such information
in secrecy, except as may be limited by them in writing.

 

7. Injunctive Relief. Employee acknowledges that any breach of this
Confidentiality Agreement may result in irreparable and continuing damage to
Employer for which there can be no adequate remedy at law, and in the event of
any such breach, Employer shall be entitled to seek immediate injunctive relief
and other equitable remedies in addition to such other and further relief as may
be proper. Employer’s obligation to post an undertaking in support of a petition
for injunction under this Section will be determined under the applicable law
and in an amount to be determined by the court.

 

-5-



--------------------------------------------------------------------------------

8. No Contrary Agreement. Employee represents that his performance of all the
terms of the Agreement and this Confidentiality Agreement will not breach any
agreement to keep in confidence any proprietary information acquired by him in
confidence or in trust prior to his employment by Employer. Employee has not
entered into, and will not enter into, any agreement either written or oral in
conflict with this Confidentiality Agreement or in conflict with the Agreement.

 

9. Term of Employment. Nothing in this Confidentiality Agreement is intended to
describe or define the conditions under which Employee’s employment may be
terminated, which conditions are described in the Employment Agreement.

 

10. Limitation. Employee agrees that this Confidentiality Agreement does not
purport to set forth all of the terms and conditions of his employment, and that
as an employee of Employer he has obligations to Employer which are not set
forth in this Confidentiality Agreement.

 

11. Applicable Law. Employee agrees that any dispute in the meaning, effect or
validity of this Confidentiality Agreement will be resolved in accordance with
the laws of Indiana without regard to the conflict of laws provisions to this
Confidentiality Agreement. Employee further agrees that if one or more
provisions of this Confidentiality Agreement are held to be illegal or
unenforceable under applicable Indiana law, such illegal or unenforceable
portion(s) will be revised to make them legal and enforceable. The remainder of
this Confidentiality Agreement will otherwise remain in full force and effect
and enforceable in accordance with its terms.

 

12. Binding Nature. This Confidentiality Agreement will be effective as of the
date executed and will be binding upon Employee, his heirs, executors, assigns,
and administrators and will inure to the benefit of Employer, its subsidiaries,
successors and assigns. Further, this Confidentiality Agreement supersedes prior
or contemporaneous agreements and understandings on the same subject.

 

13. Modification. This Confidentiality Agreement only can be modified by a
subsequent written agreement executed by both the Employer and the Employee.

 

Effective as of August 13, 2004

 

/s/    Vincent Roach

--------------------------------------------------------------------------------

Vincent Roach

 

-6-



--------------------------------------------------------------------------------

EXHIBIT B

 

GENERAL RELEASE

 

THIS GENERAL RELEASE (this “Release”) is entered into effective as of
                         (“Effective Date”) by and between DAOU Systems, Inc., a
Delaware corporation (“the Company”), and Vince Roach, an individual resident of
Florida (“Employee”), with reference to the following facts:

 

RECITALS

 

A. The parties entered into an Amended and Restated Employment Agreement
effective as of August 13, 2004 (the “Agreement”). Pursuant to the terms and
conditions of the Agreement, and contingent upon satisfaction of the conditions
described in the Agreement, Employee would become eligible for severance
payments, in exchange for Employee’s release of the Company from all claims
which Employee may have against the Company through the Separation Date.

 

B. The parties desire to dispose of, fully and completely, all claims which
Employee may have against the Company in the manner set forth in this Release.

 

AGREEMENT

 

1. Release. In exchange for the consideration described in the Agreement,
receipt of which is hereby acknowledged, Employee, for himself and his heirs,
successors and assigns, fully releases, and discharges the Company and its
officers, directors, employees, shareholders, attorneys, accountants, other
professionals, insurers and agents (collectively “Agents”), and all entities
related to the Company and its Agents, including, but not limited to, heirs,
executors, administrators, personal representatives, assigns, parent, subsidiary
and sister corporations, affiliates, partners and co-venturers (collectively,
“Related Entities”), from all rights, claims, demands, actions, causes of
action, liabilities and obligations of every kind, nature and description
whatsoever, Employee now has, owns or holds or has at anytime had, owned or held
or may have, own or hold against the Company, Agents or Related Entities from
any source whatsoever, whether or not arising from or related to the facts
recited in this Release. Employee specifically releases and waives any and all
claims arising under any express or implied contract, rule, regulation or
ordinance, including, without limitation, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans with Disabilities Act, and the
Age Discrimination in Employment Act, as amended (“ADEA”), and any applicable
state law.

 

2. This Release is intended as a full and complete release and discharge of any
and all claims that Employee may have against the Company, Agents or Related
Entities through the Separation Date. In making this release, Employee intends
to release the Company, Agents and Related Entities from liability of any nature
whatsoever for any claim of damages or injury or for equitable or declaratory
relief of any kind, whether the claim, or any facts on which such claim might be
based, is known or unknown to him. Employee acknowledges that he may discover
facts different from or in addition to those that he now believes to be true
with respect to this Release. Employee agrees that this Release shall remain
effective notwithstanding the discovery of any different or additional facts.



--------------------------------------------------------------------------------

3. Waiver of Certain Claims. Employee acknowledges that, with this Release, he
has been advised in writing of his right to consult with an attorney prior to
executing the waivers set out in this Release, and that he has been given a
21-day period in which to consider entering into the release of ADEA claims, if
any. In addition, Employee acknowledges that he has been informed that he may
revoke a signed waiver of the ADEA claims for up to seven (7) days after
executing this Release with this Release not becoming effective until the
expiration of the seven-day revocation period. .

 

4. No Undue Influence. This Release is executed voluntarily and without any
duress or undue influence. Employee acknowledges he has read this Release and
executed it with his full and free consent. No provision of this Release shall
be construed against any party by virtue of the fact that such party or its
counsel drafted such provision or the entirety of this Release.

 

5. Confidentiality of Agreement and Release. Employee further agrees to keep
confidential the terms of the Agreement and this Release and to refrain from
disclosing any information regarding the Agreement, this Release and their
respective terms to any third party, unless required to do so (a) by a
regulatory body (e.g. filings with the Securities Exchange Commission); (b) in
financial disclosures to auditors or in audited financial statements; or (c)
under oath, if properly ordered, in a court of competent jurisdiction. Employee
agrees to notify the Company in writing upon first notification that he may be
required by law to disclose any information deemed confidential by the Agreement
or this Release. Notice must be provided in sufficient time for the party
receiving notice to oppose or otherwise respond to the request.

 

6. Governing Law. This Release is made and entered into in Indiana and
accordingly the rights and obligations of the parties hereunder shall in all
respects be construed, interpreted, enforced and governed in accordance with the
laws of Indiana as applied to contracts entered into in Indiana to be wholly
performed within Indiana.

 

7. Severability. If any provision of this Release is held to be invalid, void or
unenforceable, the balance of the provisions of this Release shall,
nevertheless, remain in full force and effect and shall in no way be affected,
impaired or invalidated.

 

8. Counterparts. This Release may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Release may be
executed by facsimile, with originals to follow by overnight courier.

 

9. Arbitration. Any dispute or claim arising out of this Release shall be
subject to final and binding arbitration. The arbitration will be conducted by
one arbitrator who is a member of the American Arbitration Association (the
“AAA”) and will be governed by the Model Employment Arbitration rules of the
AAA. All fees and costs will be allocated to the parties to the arbitration as
determined by the arbitrator; provided, however, that each party will pay
one-half of the estimated arbitrator’s fees up front; and, if either party fails
to do so, then a default will be entered against such party solely with respect
to such fees. Any determination of the arbitrator

 

-19-



--------------------------------------------------------------------------------

shall be final and binding on the parties. Nothing in this Release will prevent
a party from applying to a court that would otherwise have jurisdiction for
provisional or interim injunctive or other equitable measures.

 

10. Entire Agreement. This Release constitutes the entire agreement of the
parties with respect to the subject matter of this Release, and supersedes all
prior and contemporaneous negotiations, agreements and understandings between
the parties, oral or written.

 

11. Modification; Waivers. No modification, termination or attempted waiver of
this Release will be valid unless in writing, signed by the party against whom
such modification, termination or waiver is sought to be enforced.

 

12. Amendment. This Release may be amended or supplemented only by a writing
signed by Employee and the Company.

 

DAOU Systems, Inc.

         

VINCE ROACH

By:

 

 

--------------------------------------------------------------------------------

         

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

             

Vince Roach